Confession of Error

PER CURIAM.
Lenton Jones appeals from an order revoking his probation. Based upon the State’s proper confession of error, we reverse the order of revocation and remand with directions to reinstate probation. See Glenn v. State, 558 So.2d 513 (Fla. 2d DCA 1990) (defendant’s failure to submit one monthly report to probation officer was technical omission that did not amount to substantial violation sufficient to support revocation of probation).
Reversed and remanded with directions.